Citation Nr: 9914698	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  98-00 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1994 to 
October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied the veteran 
service connection for asthma.  


REMAND

A preliminary review of the record discloses that the veteran 
admits she was diagnosed with asthma prior to service, at 
approximately the age of 12.  However, aside from the 
veteran's own testimony and statements in support of 
preexisting asthma, the Board observes that the record is 
devoid of any medical evidence to substantiate her claim as 
contemplated by the ruling in Miller v. West, 11 Vet. App. 
345, 348 (1998) (holding that a bare conclusion, even one 
written by a medical professional, without factual predicate 
in the record, does not constitute clear and unmistakable 
evidence sufficient to rebut the statutory presumption of 
soundness).  Thus, without clear and unmistakable evidence of 
the existence of asthma prior to service, the presumption of 
soundness cannot be rebutted.  See 38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304(b) (1998); Junstrom v. Brown, 6 Vet. 
App. 264, 266 (1994).   

Although the Board concludes that the veteran's claim is well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991), pursuant to 
the opinion of John Dunnan, M.D., stating that the veteran's 
asthma was "made worse by exposure to fumes and pain during 
military service," the Board finds that additional 
development concerning the severity of her asthma prior to 
service is necessary in order to decide the merits of whether 
her asthma was aggravated by service. 

Accordingly, in order to give the veteran every consideration 
with respect to the present appeal, the case is hereby 
REMANDED to the RO for the following actions:

1.  The RO should obtain the names and 
addresses of all physicians, family or 
specialists, who examined or treated the 
veteran for asthma or any upper 
respiratory ailments prior to her entry 
into service.  

2.  The RO should obtain copies of any 
medical records from the medical 
providers named by the veteran.  

3.  After obtaining the aforementioned 
records, the veteran should be afforded a 
comprehensive VA pulmonary examination 
for the purpose ascertaining the etiology 
of her asthma, and whether there was an 
increase in pathology of her asthma 
during service that is not otherwise due 
to the natural progression of the 
disease.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to report complaints and clinical 
findings in detail and offer an opinion 
as to whether it is at least as likely as 
not that any preexisting asthma increased 
in severity (namely, underwent an 
increase in pathology) during service 
that is not otherwise due to the natural 
progression of the disease.  In relation 
to this opinion, the examiner should 
specifically comment on Dr. Dunnan's 
opinion.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and her representative should be furnished a 
supplemental statement of the case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with her 
current appeal.  No action is required of the appellant until 
she is notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








